DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 9 objected to because of the following informalities:  claim 9 appears to be incomplete as it ends with the word “the”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 9 is indefinite.  Claim 29 is incomplete as it ends with “the”. 
	Claim 26 is inaccurate and/or misdescriptive.  It appears that the recitation “wherein the operator seat includes an operator seat assembly” should be changed to ---wherein the operator seat assembly includes an operator seat---. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-12, 16, 22, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Markelz (U.S. Patent no. 5,921,415).

With respect to claim 1, Markelz discloses a crane apparatus 10 comprising: a first truss assembly comprising a first main truss 52 having a longitudinal axis, the first main truss being coupled to a first rail car end assembly 61; a second truss assembly 54 comprising a second main truss spaced apart from and extending approximately parallel to the longitudinal axis (figures 4-6, for example, shows trusses 52, 54 spaced apart extending parallel to each other), the second main truss being coupled to the first rail car end assembly 61, the first main truss and the second main truss spaced apart from one another to define an interior space (figures 4-6, for example, shows an interior space between 52 and 54); and an upper gantry assembly (56, 58) rotatably coupled to a first upper support beam of the first truss assembly and to a second upper support beam of the second truss assembly, the upper gantry assembly having a first bridge beam 172 and a second bridge beam 173 spaced apart from one another (see figure 14 wherein it can be seen that 172 and 173 are spaced from each other) and extending across the interior space between the first truss assembly and the second truss assembly, the first bridge beam and second bridge beam being slidable parallel to the longitudinal axis within a guide track formed in the first upper support beam of the first truss assembly and a guide track formed in the second upper support beam of the second truss assembly (col. 9, line 66 to col. 10, line 9).

With respect to claim 7, Markelz discloses the crane apparatus of claim 1, further comprising a second rail car end assembly 250 positioned opposite the first rail car end assembly.

With respect to claim 8, Markelz discloses the crane apparatus of claim 7, wherein the first rail car end assembly and the second rail car end assembly are moveable while coupled to a lower support beam 95 of the first truss assembly and a lower support beam 95 of the second truss assembly, and are positioned apart from one another by an adjustable length (see figure 6 wherein the distance between lower support beams are increased).

With respect to claim 9, Markelz discloses the crane apparatus of claim 1, wherein a plurality of support beams 59 extend outward from the first rail car end assembly to support the first truss assembly and the second truss assembly, the

With respect to claim 10, Markelz discloses the crane apparatus of claim 9, wherein the plurality of support beams are movably received within the first rail car end assembly, the plurality of support beams being configured to translate perpendicular to the longitudinal axis to adjust a distance between the first truss assembly and the second truss assembly (see figure 6; lateral movement of the lateral extension assembly 59).

With respect to claim 11, Markelz discloses a crane apparatus comprising: a first truss assembly 52 comprising a first main truss having a longitudinal axis, the first main truss being coupled to a rail car end assembly 61; a second truss assembly 54 comprising a second main truss spaced apart from and extending approximately parallel to the longitudinal axis, the second main truss being coupled to the rail car end assembly, the first main truss and the second main truss spaced apart from one another to define an interior space (figures 4-6, for example, shows an interior space between 52 and 54); and a lower gantry assembly (figure 6; 50, 62) coupled to a lower support beam 95 of the first truss assembly and to a lower support beam 95 of the second truss assembly, the lower gantry assembly being slidably adjustable along the lower support beam of the first truss assembly and the lower support beam of the second truss assembly parallel to the longitudinal axis (see figure 17 and 18 wherein the lower gantry assembly 50, 62 slides in direction of longitudinal axis of trusses).

With respect to claim 12, Markelz discloses the crane apparatus of claim 11, wherein the lower gantry assembly comprises a first gantry support beam and a second gantry support beam spaced apart from one another and extending transversely between the lower support beam of the first truss assembly and the lower support beam of the second truss assembly (figure 6; unnumbered beams laterally extending from 50) .

With respect to claim 16, Markelz discloses the crane apparatus of claim 11, wherein the lower gantry assembly includes a tie grapple assembly (64, 66).

With respect to claim 22, Markelz discloses the crane apparatus of any of claims 11, wherein the lower gantry assembly is in electrical communication with a controller (col. 8, ll. 21-26).

With respect to claim 25, Markelz discloses the crane apparatus of any of claims 11, wherein an operator seat assembly 67 is coupled to the lower gantry assembly.

With respect to claim 26, Markelz discloses the crane apparatus of claim 25, wherein the operator seat includes an operator seat assembly 67 extending away from the lower gantry assembly and outwardly beyond interior space.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markelz.
Markelz does not teach three upper gantry assemblies coupled to the first and second truss assemblies. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide three upper gantry assemblies sicne it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Allowable Subject Matter
Claims 2-4, 13-15, 17-21, 23 and 24 areobjected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a support cable coupled to the hoist support structure, and a clasp coupled to the support cable, the clasp and support cable collectively extending downward between the first bridge beam and the second bridge beam into the interior space.

Claim 3 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein a first truss extension is rotationally coupled to a first end of the first main truss and a second truss extension is rotationally coupled to a second end of the first main truss.  Claim 4 is allowed by virtue of its dependence from claim 3. 

Claim 13 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein the first gantry support beam and the second gantry support beam are coupled to a first trolley and a second trolley, the first trolley being received around and slidably coupled to a portion of the lower support beam of the first truss assembly and the second trolley being received around and slidably coupled to a portion of the lower support beam of the second truss assembly.  Claims 14 and 15 are allowed by virtue of their dependence from claim 13. 

Claim 17 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the tie grapple assembly is partially received within a channel formed by a first gantry support beam and a second gantry support beam spaced apart from one another and extending transversely between the lower support beam of the first truss assembly and the lower support beam of the second truss assembly.  Claims 18-21 are allowed by virtue of their dependence from claim 17. 

Claim 23 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein a regulator plate is coupled to a distal end of a support beam structure that extends away from the lower gantry assembly, the regulator plate extending below the first truss assembly and the second truss assembly to plow an area beneath the crane apparatus.  Claim 24 is allowed by virtue of its dependence from claim 23. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Givens, Hegewald et al, Carney et al, Liu et al, Kroll et al and Albus et al disclose various crane structures. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/